
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [CA 275-0378b; FRL-7460-7] 
        Revisions to the California State Implementation Plan, Imperial County Air Pollution Control District and Monterey Bay Unified Air Pollution Control District
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          EPA is proposing to approve revisions to the Imperial County Air Pollution Control District (ICAPCD) and the Monterey Bay Unified Air Pollution Control District (MBUAPCD) portions of the California State Implementation Plan (SIP). The ICAPCD revision concerns the emission of particulate matter (PM-10) from agricultural burning. The MBUAPCD revision concerns the emission of PM-10 from incinerator burning. We are proposing to approve local rules that regulate these emission sources under the Clean Air Act as amended in 1990 (CAA or the Act). 
        
        
          DATES:
          Any comments on this proposal must arrive by April 23, 2003. 
        
        
          ADDRESSES:
          Mail comments to Andy Steckel, Rulemaking Office Chief (AIR-4), U.S. Environmental Protection Agency, Region IX, 75 Hawthorne Street, San Francisco, CA 94105. 
          You can inspect a copy of the submitted rule revisions and EPA's technical support documents (TSDs) at our Region IX office during normal business hours. You may also see a copy of the (AIR-4), U.S. Environmental Protection Agency, Region IX, 75 Hawthorne Street, San Francisco, CA 94105.
          You can inspect a copy of the submitted rule revisions and EPA's technical support documents (TSDs) at our Region IX office during normal business hours. You may also see a copy of the submitted rule revisions and TSDs at the following locations:
          
          
            Air and Radiation Docket and Information Center, U.S. Environmental Protection Agency, (Mail Code 6102T), Room B-102, 1301 Constitution Avenue, NW., Washington, DC 20460. 
            California Air Resources Board, Stationary Source Division, Rule Evaluation Section, 1001 “I” Street, Sacramento, CA 95814. 
            Bay Area Air Quality Management District, 939 Ellis Street, San Francisco, CA 94109. 
            Sacramento Metropolitan Air Quality Management District, 8411 Jackson Road, Sacramento, CA 95826. 
            San Joaquin Valley Unified Air Pollution Control District, 1990 East Gettysburg Street, Fresno, CA 93726
          
          

          A copy of a rule may also be available via the Internet at http://www.arb.ca.gov/drdb/drdbltxt.htm. This is not an EPA Web site and it may not contain the same version of the rule that was submitted to EPA. Readers should verify that the adoption date of the rule listed is the same as the rule submitted to EPA for approval and be aware that the official submittal is only available at the agency addresses listed above. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Al Petersen, Rulemaking Office (AIR-4), U.S. Environmental Protection Agency, Region IX; (415) 947-4118. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This proposal addresses the approval of local BAAQMD Rule 8-7, SMAQMD Rule 449, and SJVUAPCD Rule 4622. In the Rules section of this Federal Register, we are approving these local rules in a direct final action without prior proposal because we believe this SIP revision is not controversial. If we receive adverse comments, however, we will publish a timely withdrawal of the direct final rule and address the comments in subsequent action based on this proposed rule. We do not plan to open a second comment period, so anyone interested in commenting should do so at this time. If we do not receive adverse comments, no further activity is planned. For further information, please see the direct final action. 
        
          Dated: February 13, 2003. 
          Alexis Strauss, 
          Acting Regional Administrator, Region IX. 
        
      
      [FR Doc. 03-6811 Filed 3-21-03; 8:45 am] 
      BILLING CODE 6560-50-P
    
  